USCA11 Case: 22-11086       Date Filed: 09/14/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 22-11086
                    Non-Argument Calendar
                   ____________________

TALCOTT RESOLUTION LIFE AND ANNUITY INSURANCE
COMPANY,
                           Plaintiff-Counter Defendant-Appellee,
versus
EMILY BOYLES HADDEN,
Individually and as Natural Guardian of
C.R.H., a minor,
BRENT ANDREW HADDEN,


                        Defendants-Cross Defendants-Appellants,
USCA11 Case: 22-11086         Date Filed: 09/14/2022      Page: 2 of 8




2                       Opinion of the Court                  22-11086

PHOENIX PRINTING GROUP, INC.,


                             Defendant-Counter Claimant-Appellee.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:20-cv-00074-JRH-BKE
                    ____________________

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       This case involves a tangle of issues of Georgia contract,
insurance, and divorce law. At issue is the rightful recipient of a
partial life insurance death benefit paid by Talcott Insurance
Company, after the “Insured”—the late Joseph Hadden—passed
away in February 2020. After the Insured’s death, the Insured’s
former company, Phoenix Printing Group, Inc. (“PPG”), and the
Insured’s ex-wife, Emily Hadden, 1 both made competing claims for
death benefits. Talcott Insurance Company then filed this
interpleader action, deposited the disputed death benefit of



1
 Hadden is suing on behalf of herself, her middle son and youngest minor
child.
USCA11 Case: 22-11086                Date Filed: 09/14/2022     Page: 3 of 8




22-11086                  Opinion of the Court                               3

$1,000,000 into the court’s registry, and was dismissed as a party to
the lawsuit.
       On a motion for summary judgment, the district court
found that Hadden had no vested interest in the life insurance
policy as a matter of law and that the doctrine of unclean hands did
not apply to bar summary judgment in favor of PPG. We agree
with the district court but for a different reason—the Insured never
owned the policy.
                                I.        Background
        The Insured was 1/3 owner of PPG, an Augusta-based
screen-printing business that he owned and operated alongside his
brother, Jeffery Hadden. In May 2008, the Insured signed an
“Acknowledgment and Consent to Employer-Owned Life
Insurance” that stated “[t]he employer/applicable policyholder has
given me notice that it intends to purchase a life insurance policy
or policies on my life” and that “[t]he employer/applicable
policyholder will own the policy.” In June 2010, PPG acquired a
life insurance policy worth $3,000,000 (“the Talcott policy”) for the
life of the Insured. 2 The policy owner is identified as PPG on the
application and on the beneficiary designation forms.


2
  In order to protect the owners’ and shareholder investments, the owners
“entered into a shareholder buy-sell agreement through which [the owners]
agreed upon a purchase mechanism for the purchase of each shareholder's
interests for $3 million.” According to PPG, in order to ensure funding for the
sale, PPG acquired a life insurance on the lives of each of the owners.
USCA11 Case: 22-11086         Date Filed: 09/14/2022    Page: 4 of 8




4                      Opinion of the Court                 22-11086

        When the Insured and Hadden divorced in December 2012,
they entered into a handwritten mediation and a settlement
agreement under which the Insured agreed to maintain $1,000,000
in life insurance for the benefit of his children with his ex-wife as
beneficiary. The settlement agreement says that “[t]he husband
shall maintain a one million dollar ($1,000,000) life insurance policy
insuring his life with the Wife named as beneficiary for an amount
necessary to pay any alimony, child support or college education
obligations . . . .” The mediation agreement states
      The husband will maintain his $1,000,000 life
      insurance policy with wife as beneficiary up to the
      amount necessary to pay any alimony[,] child
      support[,] or college education obligations husband
      may have at the time of his death. This obligation
      also includes vehicles to be purchased for two minor
      children. The balance will be held in trust solely for
      the benefit of the children.
The settlement and mediation agreements were incorporated into
the divorce decree, although according to the settlement
agreement, the mediation agreement controls: “[i]f there is any
dispute as to the implementation of this Settlement Agreement or
as to the terms and provisions of the Mediation Agreement, all as
shown by the handwritten attachments hereto, which
attachments shall govern . . . .” There is no evidence that at the
time of the divorce decree, the Insured owned any policy.
USCA11 Case: 22-11086            Date Filed: 09/14/2022        Page: 5 of 8




22-11086                  Opinion of the Court                              5

       Hadden was designated as a 33.33% beneficiary to the PPG’s
Talcott policy on the Insured’s life on June 27, 2013. In December
2014, PPG bought out the Insured’s interest in PPG, but the Talcott
policy remained in place. 3 Unbeknownst to Hadden, in October
2016 PPG named itself the 100% primary beneficiary of the Talcott
policy, removing Hadden as a 1/3 beneficiary.
       Meanwhile, in 2015, Hadden filed a contempt action against
the Insured for failing to comply with various terms of their divorce
settlement agreement. The Insured then filed a motion for
modification of the settlement agreement, which included a
request that his “obligation to maintain a $1,000,000 life insurance
policy also be eliminated or modified.”
       Following Hadden’s contempt action and the Insured’s
modification action, in July 2017, they both agreed to “a complete
and final settlement of the disputes between [the Insured and
Hadden] set forth in the contempt action and the modification
action, as well as all future obligations due under the divorce
decree,” which was entered by the Court as a Consent Final Order
and Judgment. That document provided that “[Hadden] hereby
forever releases and discharges, on behalf of herself and the minor
children who may be beneficiaries, [the Insured] from any and all




3
 It is disputed whether Phoenix Printing paid for all the premiums to maintain
the Talcott policy, or if the Insured agreed to do so.
USCA11 Case: 22-11086          Date Filed: 09/14/2022   Page: 6 of 8




6                      Opinion of the Court                22-11086

obligations that are being claimed to be owed by him . . . under the
terms and provisions of the divorce decree…”
      The insured died in February 2020.
       The district court found that Hadden had no vested interest
in the Talcott policy under Georgia law because the divorce decree
did not identify the Talcott policy with the requisite specificity.
Hadden timely appealed.
                        II.      Standard of Review
       “We review a district court’s grant of summary judgment de
novo, view[ing] the evidence in the light most favorable to the non-
moving party.” Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d
1121, 1134 (11th Cir. 2020) (en banc) (quotations omitted).
Summary judgment is proper if the materials in the record indicate
“that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a).
                              III.   Discussion
      Hadden argues the district court erred in holding that
Georgia law requires a divorce decree to identify the specific policy
in which it purports to grant an interest and in failing to consider
the handwritten mediation agreement attached to the divorce
USCA11 Case: 22-11086           Date Filed: 09/14/2022       Page: 7 of 8




22-11086                 Opinion of the Court                             7

settlement. Hadden also argues that the doctrine of unclean hands
should apply to bar PPG from collecting under the Talcott policy.
       “Settlement agreements in divorce cases are construed in
the same manner as all other contractual agreements.” Buckner v.
Buckner, 755 S.E.2d 722, 725–26 (Ga. 2014). Under Georgia law,
“where the terms of a written contract are clear and unambiguous,
the court will look to the contract alone to find the intention of the
parties.” Brazeal v. Newpoint Media Grp., LLC, 769 S.E.2d 763,
767 (Ga. Ct. App. 2015) (quotations omitted). And the parties are
bound by the plain and unambiguous terms of the contract.
Buckner, 755 S.E.2d at 726.
       As an initial matter, the plain terms of the mediation
agreement indicate that the Insured was required to “maintain his
$1,000,000 life insurance policy.” 4 But as there is no evidence in
the record that the Insured owned a policy on his life, there is no
policy in which Hadden could have had a vested interest. Hadden
points to the Talcott policy, but it is owned by PPG, not the
Insured. And even if Hadden had some claim to the Talcott policy,
she released it in July 2017 when the Insured and Hadden entered
into the Final Order which completely settled all remaining




4
  Although the settlement agreement referenced “a” $1,000,000 life insurance
policy, per the settlement agreement, where there is any dispute as to the
terms of the parties’ agreement, the mediation agreement controls.
USCA11 Case: 22-11086            Date Filed: 09/14/2022       Page: 8 of 8




8                         Opinion of the Court                    22-11086

obligations due under the divorce decree. 5 See Buckner, 755 S.E.2d
at 726 (explaining that parties to a divorce settlement are “bound
by its terms”).
       Accordingly, the decision by the district court is affirmed.
       AFFIRMED.




5
 Because we conclude that Hadden released any claim that she may have had
to the Talcott policy when she entered into the 2017 settlement agreement for
the contempt and modification actions, we do not reach Hadden’s alternative
argument on appeal that the doctrine of unclean hands should bar PPG from
benefiting from the Talcott policy.